DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on April 18, 2022 is acknowledged.  However, the current examiner believes this restriction filed February 16, 2022 was improper and is hereby withdrawn.  Thus, claims 22-26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 11 recites “the focused image”.  This lacks antecedent basis. 
Claims 8-10, 16 and 26 recite “at least in part”.  This phrase is vague and indefinite.  What part is applicant referring?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8-10, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindberg et al., (US 2008/0019584; hereinafter "Lindberg"- already of record).
As per claim 1, Lindberg discloses a system, comprising: 
an imaging system configured to image a plurality of cells in a vessel in a plurality of focal planes (a sample of white blood cells within a sample holder or chamber is imaged by an imaging system having image acquiring means, where the sample holder can be focused onto respective image planes of first and second image acquiring means that are arranged to acquire first and second digital images of the sample; abstract; paragraphs (0120], [0121), [0124), [01251); 
at least one controller coupled to the imaging system (the image analyzer may be realized as a processing unit; paragraph (01331); and 
the at least one controller coupled to memory containing instructions that when executed (a computer program product that includes image analysis software or algorithms is embodied in a computer-readable medium, where the processor may be configured with the image analysis software or algorithms; paragraphs (0084), (01281): 
control the imaging system to capture (the sample acquiring device may thus be accurately controlled for controlling the magnification of an image to be acquired; paragraph [01441) a plurality of images of at least some cells, each of the plurality of images being captured in a respective focal plane of the plurality of focal planes (a sample of white blood cells within a sample holder or chamber is imaged by an imaging system having image acquiring means, where the sample holder can be focused onto respective image planes of first and second image acquiring means that are arranged to acquire first and second digital images of the sample; abstract; paragraphs (0120), (0121), (0124), (01251); 
determine an area of at least one cell from the at least some cells in each of the plurality of images (the image analyzer may be arranged to perform measurement of size and verification whether a cell is imaged in focus, where the size of every imaged cell is determined, but only the cells that are imaged in focus are considered when determining the ratio of different types of white blood cells in the sample, where a relatively large sample volume is analyzed in a small area of a measuring cavity so that a sufficient number of cells are available for counting; paragraphs (0106), (01561); 
select one image from the plurality of images as the focused image using the area of the at least one cell in at least some of the plurality of images (the image analyzer may be arranged to perform measurement of size and verification whether a cell is imaged in focus via an in focus image for a respective layer, where the size of every imaged cell is determined, but only the cells that are imaged in focus are considered when determining the ratio of different types of white blood cells in the sample, where a relatively large sample volume is analyzed in a small area of a measuring cavity so that a sufficient number of cells are available for counting; paragraphs [0106), [0130), [0156), [01581); and 
estimate a number of cells in the focused image (an image analyzer is arranged to analyses the digital image for identifying white blood cells and determining the number of white blood cells, where the analyzer is arranged to analyses the digital image for identifying white blood cells that are imaged in focus; abstract). 
As per claim 8, Lindberg discloses wherein selecting the one image from the plurality of images as the focused image, by, at least in part, using an image from the plurality of images with a smallest area of the at least one cell (the first image may be obtained with a depth of field, corresponding to the depth or thickness of the measurement cavity, in the range of 50-200 micrometers, where a depth of at least 50 micrometers allows a larger volume of blood to be analyzed over a small cross-sectional area, where a sufficiently large volume of the blood sample in order to give reliable values of the white blood cell count may be analyzed using a relatively small focused image of the blood sample; abstract; paragraph (00641). 
As per claim 9, Lindberg discloses identifying the area of the at least one cell by, at least in part, counting a number of pixels associated with the at least one cell (each blood cell is imaged onto very few pixels, such as 3-4 pixels; paragraph [0061 ]). 
As per claim 10, Lindberg discloses wherein identifying the area of the at least one cell by, at least in part, estimating a length of an axis of the at least one cell (the first image may be obtained with a depth of field, corresponding to the depth or thickness of the measurement cavity, in the range of 50-200 micrometers, where a depth of at least 50 micrometers (length of an axis) allows a larger volume of blood to be analyzed over a small cross-sectional area, where a sufficiently large volume of the blood sample in order to give reliable values of the white blood cell count may be analyzed using a relatively small focused image of the blood sample; abstract; paragraph (00641).
As per claim 22, Lindberg discloses a method, comprising: receiving a plurality of cells in a vessel; capturing a focused image of at least some cells in the plurality of cells (a sample of white blood cells within a sample holder or chamber is imaged by an imaging system having image acquiring means, where the sample holder can be focused onto respective image planes of first and second image acquiring means that are arranged to acquire first and second digital images of the sample; abstract; paragraphs (0120), (0121), (0124), (0125]), wherein capturing the focused image comprises: capturing a plurality of images of the at least some cells using the imaging system, each of the plurality of images being captured in a respective focal plane of a plurality of focal planes (a sample of white blood cells within a sample holder or chamber is imaged by an imaging system having image acquiring means, where the sample holder can be focused onto respective image planes of first and second image acquiring means that are arranged to acquire first and second digital images of the sample; abstract; paragraphs (0120), [0121), (0124), (0125]); determining, using at least one controller (the image analyzer may be realized as a processing unit; paragraph (0133]), an area of at least one cell from the at least some cells in each of the plurality of images (the image analyzer may be arranged to perform measurement of size and verification whether a cell is imaged in focus, where the size of every imaged cell is determined, but only the cells that are imaged in focus are considered when determining the ratio of different types of white blood cells in the sample, where a relatively large sample volume is analyzed in a small area of a measuring cavity so that a sufficient number of cells are available for counting; paragraphs (0106), (0156]); and selecting, using the at least one controller, one image from the plurality of images as the focused image using the area of the at least one cell in at least some of the plurality of images (the image analyzer may be arranged to perform measurement of size and verification whether a cell is imaged in focus via an in focus image for a respective layer, where the size of every imaged cell is determined, but only the cells that are imaged in focus are considered when determining the ratio of different types of white blood cells in the sample, where a relatively large sample volume is analyzed in a small area of a measuring cavity so that a sufficient number of cells are available for counting; paragraphs (0106), (0130]. (0156), (0158]); and estimating, using the at least one controller, a number of cells in the focused image (an image analyzer is arranged to analyses the digital image for identifying white blood cells and determining the number of white blood cells, where the analyzer is arranged to analyses the digital image for identifying white blood cells that are imaged in focus; abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 11-16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg in view of McCollum et al., (US 2014/0024107; hereinafter "McCollum"-already of record). 
As per claim 2, Lindberg discloses the system of claim 1. Lindberg does not disclose, wherein the plurality of cells have been exposed to an agent that selectively labels dead cells. However, McCollum discloses, wherein the plurality of cells have been exposed to an agent that selectively labels dead cells (the automatic detection of cells in the sample that are stained with a vital stain that preferentially stains dead cells is provided; paragraph [0023]). It would have been obvious to one of ordinary skill in the art al the lime of the invention to modify the system of Lindberg to provide the cells having been exposed to an agent that selectively labels dead cells, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claim 3, Lindberg in view of McCollum discloses the system of claim 2. Lindberg does not disclose, wherein the agent comprises a stain that selectively colors the dead cells, wherein the imaging system comprises a light filter configured to filter at least some visible light. However, McCollum discloses, wherein the agent comprises a stain that selectively colors the dead cells (trypan blue is a vital stain is one that preferentially stains dead cells; paragraph [0023]), wherein the imaging system comprises a light filter configured to filter at least some visible light (trypan blue transmits blue light and attenuates red light, and by comparing the intensities of blue and red pixels in the image sensor, the instrument can determine whether cells stained with a vital stain are present; paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide the cells having been exposed to an agent that selectively labels dead cells, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claim 4, Lindberg discloses wherein the imaging system comprises a monochrome imaging device and a light source configured to emit visible light (the light source may be an incandescent lamp, which irradiates light in the entire visible spectrum, and a black and white image is acquired; paragraph [0117]), wherein the filter is disposed between the light source and the monochrome imaging device (the optical element allows an image to be acquired of a sample thickness much larger than the depth of field of the imaging system, and ensures that the cells that are out of focus may be withdrawn from consideration, where the optical element may be implemented as a spatial filter that affects the imaging of a cell; paragraph [0057]). 
As per claim 5, Lindberg does not disclose, wherein the filter is configured to filter at least some visible light with a wavelength above 510 nanometers "nm". However, McCollum discloses, wherein the filter is configured to filter at least some visible light with a wavelength above 510 nanometers "nm" (a 585 nm optical filter with about 20 nm bandwidth can be used to match the illumination to the peak absorption wavelength of the Trypan blue dye, whose peak absorption is 586 nm, where Trypan blue transmits blue light and attenuates red light; paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide the filter being configured to filter some visible light with a wavelength above 510 nanometers, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claim 6, Lindberg does not disclose, wherein the filter is configured to filter at least some visible light with a wavelength below 650 nanometers "nm". However, McCollum discloses, wherein the filter is configured to filter at least some visible light with a wavelength below 650 nanometers "nm" (a 585 nm optical filter with about 20 nm bandwidth can be used to match the illumination to the peak absorption wavelength of the Trypan blue dye, whose peak absorption is 586 nm, where Trypan blue transmits blue light and attenuates red light; paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide the filter being configured to filter some visible light with a wavelength below 650 nanometers, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells.
As per claim 7, Lindberg does not disclose wherein the stain comprises trypan blue. However, McCollum discloses, wherein the stain comprises trypan blue (trypan blue is one example of a vital stain; paragraph (00231). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide the stain comprising trypan blue, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claims 11 and 23, Lindberg does not disclose, wherein estimating the number of cells in the focused image comprises: identifying a plurality of objects in the focused image; classifying a first subset of the plurality of objects as live cells; and counting a number of live cells in the first subset of the plurality of objects. However, McCollum discloses, wherein estimating the number of cells in the focused image comprises: identifying a plurality of objects in the focused image (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph [0021 )); classifying a first subset of the plurality of objects as live cells (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (00211); and counting a number of live cells in the first subset of the plurality of objects (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (00211). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide classifying objects as live cells and counting the live cells, as taught by McCollum, in order to provide additional capabilities for selectively classifying and counting biological cells. 
As per claim 12, Lindberg does not disclose, wherein estimating the number of cells in the focused image comprises: classifying a second subset of the plurality of objects as dead cells; and counting a number of dead cells in the second subset of the plurality of objects. However, McCollum discloses, wherein estimating the number of cells in the focused image comprises: classifying a second subset of the plurality of objects as dead cells (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph [00211); and counting a number of dead cells in the second subset of the plurality of objects (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; para [00211). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide classifying objects as live cells and counting the live cells, as taught by McCollum, in order to provide additional capabilities for selectively classifying and counting biological cells. 
As per claims 13 and 24, Lindberg discloses, wherein identifying the plurality of objects, comprises separating a foreground of the focused image from a background of the focused image and identifying at least one portion in the foreground of the focused image as an object (a light source illuminates the blood sample by irradiating light in the entire visible spectrum, and the staining agent which is accumulated in the nuclei of the white blood cells will absorb light of specific wavelengths, such that the nuclei of the white blood cells will emerge in a digital image of the sample, and if a black and white image is acquired, the white blood cells will emerge as dark dots against a lighter background; paragraph [01171). 
As per claim 14, Lindberg discloses, wherein separating the foreground of the focused image from the background of the focused image comprises thresholding the focused image (a light source illuminates the blood sample by irradiating light in the entire visible spectrum, and the staining agent which is accumulated in the nuclei of the white blood cells will absorb light of specific wavelengths, such that the nuclei of the white blood cells will emerge in a digital image of the sample, and if a color (thresholding) image is acquired, the white blood cells will emerge as specifically colored dots, but if a black and white image is acquired, the white blood cells will emerge as dark dots against a lighter background; paragraph (01171). 
As per claim 15 and 25, Lindberg discloses wherein estimating the number of cells in the focused image comprises classifying a second subset of the plurality of objects as debris (a spatial filter affects the imaging of a cell such that the edge of the cell will comprise an overshoot intensity larger than the background intensity, where the cell is imaged by absorbing light, and this overshoot intensity may easily be detected in image analysis and, therefore, these cells may be quickly discarded from consideration; paragraph [01391). 
As per claims 16 and 26, Lindberg does not disclose wherein classifying the first subset of the plurality of objects as live cells comprises: classifying a first object from the first subset of the plurality of objects as a single live cell; classifying a second object from the first subset of the plurality of objects as a cluster of live cells; and estimating a number of live cells in the second object based, at least in part, on an intensity contour associated with the second object. However, McCollum discloses, wherein classifying the first subset of the plurality of objects as live cells comprises: classifying a first object from the first subset of the plurality of objects as a single live cell (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (0021 )); classifying a second object from the first subset of the plurality of objects as a cluster of live cells (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (00211); and estimating a number of live cells in the second object based, at least in part, on an intensity contour associated with the second object (the contrast between live cells and dead cells can be increased further by using optical filters to control the illumination bandwidth, where the dead cells will appear darker when the sample is illuminated through this filter; paragraph [00231). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lindberg to provide classifying objects as live cells and counting the live cells, as taught by McCollum, in order to provide additional capabilities for selectively classifying and counting biological cells.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breniman et al., (US 2012/0013727) teach a system for characterizing cells takes a series of digital images of a sample containing the cells. Each of the images is taken at a different plane of focus. One of the images is determined to have been taken at a plane of best focus. The system analyzes the digital image taken at the plane of best focus and at least one other of the digital images to classify cells in the sample as either live or dead.
Heng et al., (US 2012/0295300) teach cell counts that distinguish between live and dead cells while providing an accurate count of the total of live and dead cells are obtained by the use of a vital stain in conjunction with illumination of the cell population and the taking of light images at different wavelengths, one which is not absorbed by the stain and one that is absorbed by the stain. Masking and inaccuracies in the counting of dead cells is thereby avoided
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798